Citation Nr: 0901731	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  07-09 997A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to educational assistance benefits under the 
provisions of Chapter 30, Title 38, United States Code 
(Montgomery GI Bill). 


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to 
January 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied entitlement to education benefits.
 
In his April 2007 VA Form 9, the veteran indicated he wanted 
a travel board hearing.  However, in the narrative portion of 
the document he noted that he would not be able to personally 
attend a hearing and he asked that the hearing be held 
without him and that the Board base its decision on his case 
file and appeal statement.  Report of Contact dated in June 
2007 indicates the RO attempted to contact the veteran to 
schedule a travel board hearing.  There was no answer at the 
first number provided.  The RO called the other number 
provided by the veteran and was informed by the individual 
there that the veteran was currently incarcerated.  Given the 
circumstances of the case, that is, the veteran indicating 
that he was unable to attend a hearing in person, the fact 
that he has not since asked for another opportunity to attend 
in person, and the recent information regarding 
incarceration, the Board finds that his hearing request has 
essentially been withdrawn.  


FINDINGS OF FACT

The veteran's only period of service, from January 1989 to 
January 1991, resulted in a discharge "under honorable 
conditions (general)"; he was not placed on the retired 
list, transferred to the Fleet Reserve or Fleet Marine Corps 
Reserve, placed on the temporary disability retired list, or 
released in a reserve component of the Armed Services.


CONCLUSION OF LAW

The criteria for entitlement to educational assistance under 
the MGIB are not met.  38 U.S.C.A. § 3011 (West 2002 & Supp. 
2007); 38 C.F.R. §21.7042 (2008).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA enhanced VA's duty to notify and assist claimants in 
substantiating their claims for VA benefits, as codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159 (2008).  The Board notes, 
however, that there are instances in which the VCAA was found 
to be inapplicable to claims for benefits administered 
outside of 38 U.S.C.A. Chapter 51.  See Barger v. Principi, 
16 Vet. App. 132, 138 (2002) (holding that the VCAA, with its 
expanded duties, is not applicable to cases involving the 
waiver of recovery of overpayment claims, pointing out that 
the statute at issue in such cases was not found in Chapter 
51, Title 38, United States Code (i.e., the laws changed by 
VCAA)).  In this case, the veteran is seeking benefits under 
Chapter 30.  Additionally, as will be explained below, under 
the circumstances of this case there is no legal basis upon 
which the claimed benefits may be awarded and the veteran's 
claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  The provisions of VCAA have no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in a matter.  Manning v. Principi, 
16 Vet. App. 534 (2002).

II. Analysis

An individual may establish eligibility for basic educational 
assistance based on service on active duty under the 
following terms, conditions and requirements: (1) the 
individual must after June 30, 1985 (i) either first become a 
member of the Armed Forces, or (ii) first enter on active 
duty as a member of the Armed Forces; (2) except as provided 
in paragraph (a)(5) of this section, the individual must (i) 
if his obligated period of active duty is three years or 
more, serve at least three years of continuous active duty in 
the Armed Forces; or (ii) if his obligated period of active 
duty is less than three years, serve at least two years of 
continuous active duty in the Armed Forces; (3) the 
individual, before applying for educational assistance, must 
either (i) complete the requirements of a secondary school 
diploma (or an equivalency certificate), or (ii) successfully 
complete (or otherwise receive academic credit for) 12 
semester hours (or the equivalent) in a program of education 
leading to a standard college degree; and (4) after 
completing the service requirements of this paragraph the 
individual must (i) continue on active duty, or (ii) be 
discharged from service with an honorable discharge, or (iii) 
be released after service on active duty characterized by the 
Secretary concerned as honorable service, and (A) be placed 
on the retired list, or (B) be transferred to the Fleet 
Reserve or Fleet Marine Corps Reserve, or (C) be placed on 
the temporary disability retired list, or (iv) be released 
from active duty for further service in a reserve component 
of the Armed Forces after service on active duty 
characterized by the Secretary concerned as honorable 
service; (5) an individual who does not meet the requirements 
of paragraph (a)(2) of this section is eligible for basic 
educational assistance when he is discharged or released from 
active duty (i) for a service-connected disability; (ii) for 
a medical condition which pre-existed service on active duty 
and which VA determines is not service-connected; (iii) 
discharge or release under 10 U.S.C.A. § 1173 (hardship 
discharge); (iv) for convenience of the Government if 
specified service requirements are met; (v) involuntarily for 
the convenience of the Government as a result of a reduction 
in force; or (vi) for a physical or mental condition that was 
not characterized as a disability and did not result from the 
individual's own willful misconduct but did interfere with 
the individual's performance of duty.  38 U.S.C.A. § 3011 
(West 2002 & Supp. 2007); 38 C.F.R. § 21.7042(a)(1)-(5) 
(2008).

Information in the claims file indicates the veteran's term 
of enlistment was for a period of three years.  The veteran's 
DD Form 214 indicates he served from January 1989 to January 
1991 and was discharged "under honorable conditions 
(general)". The narrative reason for separation was 
"unsatisfactory performance."

On review, the veteran did not receive an "honorable" 
discharge.  The evidence also does not show that his service 
was characterized as honorable service and that he was placed 
on the retired list, transferred to the Fleet Reserve or 
Fleet Marine Corps Reserve, placed on the temporary 
disability retired list, or released in a reserve component 
of the Armed Services.  See 38 C.F.R. § 21.7042(a)(4) (2008).  
Therefore, the veteran does not meet the basic eligibility 
requirements for Chapter 30 benefits.  

The Board acknowledges the veteran's contentions that it was 
his understanding that a general discharge meant he would 
still be entitled to the same benefits as an honorably 
discharged veteran.  The Board observes, however, that a 
"less than honorable" character of discharge (e.g., "under 
honorable conditions," "general," "bad conduct," or 
"undesirable") is not qualifying for Chapter 30.  See VA 
Adjudication Procedure Manual M22-4, Part V, 1.17(e).  

In his VA Form 9, the veteran described the circumstances 
surrounding his discharge and argued that since it was based 
on unsatisfactory performance, emotional instability, and did 
not result from his own willful misconduct, he felt that he 
should be given basic education benefits under 38 C.F.R. 
§ 21.7042 basic eligibility requirements (5)(iii), (iv), and 
(vi).  

The Board has considered the veteran's contentions.  However, 
the circumstances set forth in § 21.7042(a)(5) are for 
consideration when the veteran does not meet the service 
requirements of paragraph (a)(2).  The Board recognizes that 
the veteran did not serve the required period of time on his 
three year enlistment and therefore does not meet the 
requirements in paragraph (a)(2).  Notwithstanding, even 
assuming, without conceding, that he met one of the 
exceptions set forth in paragraph (a)(5), he still does not 
have an "honorable" discharge as otherwise required by the 
regulation, and therefore, does not meet the basic 
eligibility requirements.

On review, there is simply no legal basis to find the veteran 
eligible for education assistance benefits under the MGIB.  
As the disposition of this claim is based on the law, and not 
on the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis, supra.  




	(CONTINUED ON NEXT PAGE)

ORDER

Eligibility for educational assistance under Chapter 30, 
Title 38, United States Code, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


